Judgment and order affirmed, with costs. Memorandum: Upon the evidence there was a question of fact for the jury as to the negligence of the driver of appellant’s truck. The verdict of the jury that such driver was guilty of negligence and that the respondent was free from contributory negligence, Was supported by a fair preponderance of the evidence. We find no error in allowing as an element of the recovery the hospital bill from the date that the respondent signed the agreement to be personally liable therefor. The question as to recovery because of the lien granted by section 189 of the Lien Law (added by Laws of 1936, chap. 534), is not involved in this appeal as the charge of the court was simply to the effect that the plaintiff-respondent was entitled to recover the amount of the hospital expenses from the date she executed the agreement to pay the same. The question as to whether it was erroneous to limit the recovery to the amount of expenses incurred subsequent to the execution of such agreement, is not before us on this appeal. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present ■ — ■ Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.